DETAILED ACTION
This communication is in response to the claims filed on 07/11/2018. 
Application No: 16/069,482
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Ming Jiang on April 27, 2021. 
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
(Currently amended) An infrared biometrics information collection device, comprising:
an infrared light source having a plurality of infrared light emitters and a defrost module;
having a defrost module for capturing at least one infrared image of biometrics information of one or more fingers of a target human hand, 
an infrared light transmission space formed by infrared light transparent media, wherein the infrared light transmission space comprises a first infrared light transmission space, the biometrics information collection space, and a second infrared light transmission space, wherein the one or more fingers are placed in the biometrics information collection space; and
one or more infrared bandpass filters positioned between the infrared light source and the infrared biometrics information collection sensor to reduce the light interference from outside of infrared light spectrum and improve image quality of the infrared image of biometrics information of the one or more fingers,
wherein the one or more fingers are positioned in a biometrics information collection space between the infrared light source and the infrared biometrics information collection sensor, the infrared light source irradiates infrared light through the one or more fingers to generate the infrared image of biometrics information of the one or more fingers on the infrared biometrics information collection sensor, [[and]] the infrared biometrics information collection sensor captures the infrared image of biometrics information of the one or more fingers, and the infrared image of biometrics information captured is compared with a plurality of infrared images of biometrics information stored in a biometrics storage module for user authentications.
(Original) The infrared biometrics information collection device of claim 1, wherein the biometrics information of the one or more fingers comprises finger veins, finger bone structure, and finger tissue patterns.
(Currently amended). The infrared biometrics information collection device of claim 1, wherein the infrared image of biometrics information captured is compared with the plurality of infrared images of biometrics information stored in the biometrics storage to authenticate a user and control an electronic lock. 
(Canceled).
(Currently amended) The infrared biometrics information collection device of claim [[3]]1, wherein the are used for defrosting the surface of the infrared light source, and the surface of the infrared biometrics information collection sensor.
(Original) The infrared biometrics information collection device of claim 1 further comprising a lock controller, wherein the lock controller comprises:
a power module to provide electric power to the infrared light source, the infrared biometrics information collection sensor, and the lock controller;
a processor and a non-transitory memory storing computer executable instructions, when executed by the processor, the computer executable instructions cause the processor to:
turn on infrared biometrics information collection device, when human is detected by a proximity sensor;
irradiate, by the infrared light source, infrared light through the one or more fingers to form the infrared image of biometrics information of the one or more fingers on the infrared biometrics information collection sensor; and
capture, by the infrared biometrics information collection sensor, the infrared image of biometrics information of the one or more fingers formed on the infrared biometrics information collection sensor.
(Original) The infrared biometrics information collection device of claim 6 further comprising the proximity sensor, wherein when human approaches the infrared biometrics information collection device within a predetermined distance from the infrared biometrics information collection device, the proximity sensor detects the human, and sends a command to the power module to turn on the infrared biometrics information collection device.
(Original) The infrared biometrics information collection device of claim 7, wherein the proximity sensor comprises a motion sensor, a blue-tooth proximity sensor, and a Narrowband Internet of Thing (NB-IoT) proximity sensor.
(Currently amended) A vehicle door lock having an infrared biometrics information collection device, comprising:
a vehicle door having a door handle for opening the vehicle door;
an infrared light source having a plurality of infrared light emitters and a defrost module;
an infrared light transmission space formed by infrared light transparent media, wherein the infrared light transmission space comprises a first infrared light transmission space, the biometrics information collection space, and a second infrared light transmission space, wherein the one or more fingers are placed in the biometrics information collection space;
one or more infrared bandpass filters positioned between the infrared light source and the infrared biometrics information collection sensor to reduce the light interference from outside of infrared light spectrum and improve image quality of the infrared image of biometrics information of the one or more fingers;
an infrared biometrics information collection sensor having a defrost module for capturing at least one infrared image of biometrics information of one or more fingers of a target human hand; and
a lock controller having a power module to provide electric power to the infrared light source, the infrared biometrics information collection sensor, and the lock controller, a processor and a non-transitory memory storing computer executable instructions,
wherein the one or more fingers are positioned in a biometrics information collection space between the infrared light source and the infrared biometrics information collection sensor, the infrared light source irradiates infrared light through the one or more fingers to generate the infrared image of biometrics information of the one or more fingers on the infrared biometrics information collection sensor, and the infrared biometrics information collection sensor captures the infrared image of biometrics information of the one or more fingers, when the infrared image of biometrics information of the one or more fingers captured matches one of the infrared images of biometrics information stored in a biometrics storage module of the lock controller, the lock controller [[opens]]unlocks the vehicle door.
(Original) The vehicle door lock of claim 9, wherein the biometrics information of the one or more fingers comprises finger veins, finger bone structure, and finger tissue patterns.
(Original) The vehicle door lock of claim 9, wherein the infrared light source is positioned on the door handle, and the infrared biometrics information collection sensor is positioned on the vehicle door.
(Original) The vehicle door lock of claim 9, wherein the infrared light source is positioned on the vehicle door, and the infrared biometrics information collection sensor is positioned on the door handle.
(Original) The vehicle door lock of claim 9 further comprising an infrared light transmission space made of infrared light transparent medium, wherein the infrared light transmission space comprises a first infrared light transmission space, a biometrics information collection space, and a second infrared light transmission space, wherein the one or more fingers are placed in the biometrics information collection space.
(Original) The vehicle door lock of claim 13, wherein the infrared light transmission space further comprises one or more finger placement notches for placing the one or more fingers, wherein the one or more finger placement notches are placed inside of the door handle.
(Original) The vehicle door lock of claim 9 further comprising one or more infrared bandpass filters positioned between the infrared light source and the infrared biometrics information collection sensor to reduce the light interference from outside of infrared light spectrum and improve image quality of the infrared image of biometrics information of the one or more fingers.
(Currently amended) The vehicle door lock of claim 9, wherein the are used for defrosting the surface of the infrared light source, and the surface of the infrared biometrics information collection sensor.
(Original) The vehicle door lock of claim 9, wherein the lock controller comprises:
the power module to provide electric power to the infrared light source, the infrared biometrics information collection sensor, and the lock controller;

turning on infrared biometrics information collection device, when human is detected by a proximity sensor;
irradiating, by the infrared light source, infrared light through the one or more fingers to form at least one infrared image of biometrics information of the one or more fingers on the infrared biometrics information collection sensor; 
capturing, by the infrared biometrics information collection sensor, the infrared image of biometrics information of the one or more fingers formed on the infrared biometrics information collection sensor;
comparing, by an image processing module, the infrared image of biometrics information of the one or more fingers captured to a plurality of infrared images of biometrics information stored in a biometrics storage module; and
unlocking, by a lock control module, the vehicle door lock when at least one of the plurality of infrared images of biometrics information stored in the biometrics storage module matches the infrared image of biometrics information of the one or more fingers captured.
(Original) The vehicle door lock of claim 17 further comprising the proximity sensor, wherein when human approaches the infrared biometrics information collection device within a predetermined distance from the vehicle door lock, the proximity sensor detects the human, and sends a command to the power module to turn on the infrared biometrics information collection device.
(Original) The vehicle door lock of claim 17, wherein the proximity sensor comprises a motion sensor, a blue-tooth proximity sensor, and a Narrowband Internet of Thing (NB-IoT) proximity sensor.
(Original) The vehicle door lock of claim 9 further comprising a vehicle door handle control mechanism, wherein the vehicle door handle is enclosed in the vehicle door, and is opened by the human with a touch on the vehicle door handle control mechanism, or by the proximity sensor when the proximity sensor detects the human within the predetermined distance from the vehicle door lock. 

*** 


Reasons for allowance
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

The representative claim 1 distinguish features are underlined and summarized below:
 	An infrared biometrics information collection device, comprising:
an infrared light source having a plurality of infrared light emitters and a defrost module;
an infrared biometrics information collection sensor having a defrost module for capturing at least one infrared image of biometrics information of one or more fingers of a target human hand, 
an infrared light transmission space formed by infrared light transparent media, wherein the infrared light transmission space comprises a first infrared light transmission space, the biometrics information collection space, and a second infrared light transmission space, wherein the one or more fingers are placed in the biometrics information collection space; and
one or more infrared bandpass filters positioned between the infrared light source and the infrared biometrics information collection sensor to reduce the light interference from outside of infrared light spectrum and improve image quality of the infrared image of biometrics information of the one or more fingers,
, and the infrared image of biometrics information captured is compared with a plurality of infrared images of biometrics information stored in a biometrics storage module for user authentications.


The representative claim 9 distinguish features are underlined and summarized below:
 A vehicle door lock having an infrared biometrics information collection device, comprising:
a vehicle door having a door handle for opening the vehicle door;
an infrared light source having a plurality of infrared light emitters and a defrost module;
an infrared light transmission space formed by infrared light transparent media, wherein the infrared light transmission space comprises a first infrared light transmission space, the biometrics information collection space, and a second infrared light transmission space, wherein the one or more fingers are placed in the biometrics information collection space;
one or more infrared bandpass filters positioned between the infrared light source and the infrared biometrics information collection sensor to reduce the light interference from outside of infrared light spectrum and improve image quality of the infrared image of biometrics information of the one or more fingers;
an infrared biometrics information collection sensor having a defrost module for capturing at least one infrared image of biometrics information of one or more fingers of a target human hand; and
a lock controller having a power module to provide electric power to the infrared light source, the infrared biometrics information collection sensor, and the lock controller, a processor and a non-transitory memory storing computer executable instructions,
wherein the one or more fingers are positioned in a biometrics information collection unlocks the vehicle door.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claim 9 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References
The closest combined references of ISHIBE, Chhabra and CELORIO teach following:

 	ISHIBE (US 20210064843 A1) teaches a fingerprint authentication sensor module having a simple configuration, high resolution, and a high authentication rate. A fingerprint authentication device includes a cover glass on which a finger is to be placed and a fingerprint The fingerprint authentication sensor module includes an image forming unit, a first glass portion placed under the image forming unit, and an image sensor placed under the first glass portion. The image forming unit includes an array of a plurality of microlenses and light-shielding portions that surround each of the plurality of microlenses and that limit light entering the array of the plurality of microlenses.
 
Chhabra (US 20180218196 A1) teaches a fingerprint verification device, comprising a fingerprint image sensor and a processing unit, the fingerprint verification device being configured to operate in a first resolution mode and in a second resolution mode, wherein the first resolution is higher than the second resolution, the fingerprint verification device further being configured to operate in a verification mode in which: the fingerprint image sensor captures a fingerprint image in the second resolution mode and the processing unit processes the captured fingerprint image; the processing unit selects one or more areas of the captured fingerprint image; the fingerprint image sensor recaptures the selected areas in the first resolution mode and the processing unit processes the recaptured selected areas. Furthermore, a corresponding fingerprint verification method is conceived, as well as a corresponding non-transitory machine-readable medium that comprises executable instructions.
 
CELORIO (US 20090322477 A1) teaches a self activated biometrics identification device, which becomes active only when the biometrics of the bearer of the card matches the biometric data embedded in the card. Upon touching the card with a finger, the card scans the fingerprint of the user and analyzes the DNA from his or her epidermis to match it with the information encoded and embedded in the card itself. If the match is positive, the card becomes active and can be used for identification purposes, or make transactions with complete security.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
wherein the one or more fingers are placed in the biometrics information collection space; and one or more infrared bandpass filters positioned between the infrared light source and the infrared biometrics information collection sensor to reduce the light interference from outside of infrared light spectrum and improve image quality of the infrared image of biometrics information of the one or more fingers, wherein the one or more fingers are positioned in a biometrics information collection space between the infrared light source and the infrared biometrics information collection sensor, the infrared light source irradiates infrared light through the one or more fingers to generate the infrared image of biometrics information of the one or more fingers on the infrared biometrics information collection sensor, the infrared biometrics information collection sensor captures the infrared image of biometrics information of the one or more fingers, and the infrared image of biometrics information captured is compared with a plurality of infrared images of biometrics information stored in a biometrics storage module for user authentications.


ISHIBE teaches a fingerprint authentication sensor module having a simple configuration; but failed to teach one or more limitations, including, 
wherein the one or more fingers are placed in the biometrics information collection space; and one or more infrared bandpass filters positioned between the infrared light source and the infrared biometrics information collection sensor to reduce the light interference from outside of infrared light spectrum and improve image quality of the infrared image of biometrics information of the one or more fingers, wherein the one or more fingers are positioned in a biometrics information collection space between the infrared light source and the infrared biometrics information collection sensor, the infrared light source irradiates infrared light through the one or more fingers to generate the infrared image of biometrics information of the one or more fingers on the infrared biometrics information collection sensor, the infrared biometrics information collection sensor captures the infrared image of biometrics information of the one or more fingers, and the infrared image of biometrics information captured is compared with a plurality of infrared images of biometrics information stored in a biometrics storage module for user authentications.


Chhabra and CELORIO alone or in combination failed to cure the deficiency of ISHIBE.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved system for Infrared biometrics information collection that can be used for user authentication with high accuracy.  Further. The infrared biometrics information collection devices are mostly used in-door such that the infrared biometrics information collection devices are not interfered with broad light spectrum, and the infrared biometrics information collection devices are operated in suitable room temperature instead of extremely high or low temperature. The application of this technology to the automobile industry presents us a challenge that the infrared light interference and extreme temperature. Present disclosure relates to an infrared biometrics information collection device that operates in extreme temperatures, and also authenticates a registered user when in in proximity of the vehicle to lock/unlock the vehicle door.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645